ACCEPTED
                                                                                     03-14-00656-CR
                                                                                             6434266
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                8/10/2015 5:25:00 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK

                             NO. 03-14-00656-CR

 RON EVERITTE FUSON                     §     INTHE                 FILED IN
                                                             3rd COURT OF APPEALS
                                        §                        AUSTIN, TEXAS
 vs.                                    §     3rdCOURT       8/10/2015 5:25:00 PM
                                        §                      JEFFREY D. KYLE
                                                                     Clerk
 STATE OF TEXAS                         §     OF APPEALS, Austin, Texas


 MOTION FOR LEAVE TO FILE LATE BRIEF AND TO EXTEND TIME
    TO FILE APPELLANT'S BRIEF (Brief Submitted With Motion)

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes RON EVERITTE FUSON Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

Appellant's Brief pursuant to Rule 38.6 (d) of the Texas Rules of Appellate

Procedure, and for good cause shows

the following:



       1.   On August 10, 2015 this counsel filed Appellant's Motion to Extend

            Time to File Appellant's Brief.

       2.   This case is on appeal from the 119THst District Court of Tom Green

            County Texas.

       3.   The case below was styled In the State vs. Ron Fuson and numbered B-

            12-0998- SB Appellant's Community Supervision was revoked and

                                                                               1
      Appellant was sentenced to 5 years in the institutional division of the

      Texas Department of Criminal Justice



5.    Notice of appeal was given on October 14, 2014.

6.    The clerk's record was filed on November 12, 2015; the reporter's

      record was filed on November 4, 2015.

8.    Counsel is Appointed in this matter. Counsel recently discovered that

      due to an error in his office brief deadlines were inadvertently missed,

      Counsel has corrected the issue but it resulted in this brief being

      submitted late. Counsel now believes he has the issue corrected.

9.    Counsel therefore requests this court extend the time for filing said Brief

      to 20 days from the current due date of June 22, 2015.

10.   Six previous Extensions have been granted regarding this matter.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.


                                Respectfully submitted,
                                Nathan Butler Attorney at law
                                123 S. Washington
                                San Angelo, Texas 76901
                                Tel: (325) 653-2373
                                                                               2
                                       Fax: (325) 482-8064


                                       By:/s/ Nathan Butler
                                         Nathan Butler
                                         State Bar No. 24006935
                                         Attorney for Appellant




                          CERTIFICATE OF SERVICE

      This is to certify that on, August 10, 2015, a true and correct copy of the above

and foregoing document was served on the following by united states mail.



MEGAN WHITE
Assistant District Attorney
119
    m District Court Tom Green County
124 W. Beauregard
San Angelo, Texas 76903


                                       Is/Nathan Butler
                                       Nathan Butler




                                                                                     3
STATE OF TEXAS                                                               §
                                                                             §
COUNTY OF Tom Green                                                          §


                                                                AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause. I have read the foregoing Appellant's Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                                                         N~
                                                                         Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on August 10, 2015, to

certify which witness my hand and seal of office.

         $~;~,:''?Z~'··        MELVA LANITA BUTLER,_ ·:;                      /J'n ~   ~ I< __ /l
        f ..~X{"\                                                            //~                ~
                                                                                                       A
                            NotoryPublic.StateotTer> .·
        \·~.~.{:l             My Commission Exp•re